Citation Nr: 1213614	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, in excess of 10 percent.  

2.  Entitlement to an increased disability rating for tinnitus, in excess of 10 percent.  

3.  Entitlement to an increased disability rating for arteriosclerosis with hypertension, in excess of 10 percent.  

4.  Entitlement to an increased disability rating for adhesive otitis media, in excess of zero percent.  

5.  Entitlement to service connection for memory loss, including as secondary to hypertension.

6.  Entitlement to service connection for glaucoma, including as secondary to hypertension.

7.  Entitlement to service connection for erectile dysfunction, including as due to herbicide exposure and as secondary to hypertension.

8.  Entitlement to service connection for asthma.

9.  Whether new and material evidence has been received to reopen service connection for tinea versicolor.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his son


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to May 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the RO in Seattle, Washington, sent under cover letter from the RO in Oakland, California.  Original jurisdiction over the claims file has since been transferred to the RO in Portland, Oregon.  

The Veteran and his son presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Portland, Oregon, in December 2011.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing and waived his right to have that evidence considered initially by the RO.

At the Board hearing, the Veteran testified that he is no longer represented in his appeal and is continuing pro se.  

The issues of service connection for posttraumatic stress disorder (PTSD) and whether new and material evidence has been received to reopen service connection for bilateral flat feet have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b) (2011).

The Board notes that the issue of TDIU has also not been adjudicated by the RO.  The Board takes jurisdiction over that claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  The Board acknowledges that, according to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOPGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2011).  In this case, all of the Veteran's service-connected disabilities are currently on appeal.  

The issues of service connection for glaucoma, memory loss, erectile dysfunction, and asthma, the issues of increased ratings for hearing loss, otitis media, hypertension, and the issue of TDIU, are addressed in the REMAND below, and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed December 1968 rating decision, the RO in Pittsburg, Pennsylvania, denied service connection for tinea versicolor, finding that at the time of the December 1968 rating decision the service treatment records did not reveal any treatment for or diagnosis of tinea versicolor. 

2.  The evidence associated with the claims file subsequent to the December 1968 rating decision includes relevant official service department records not previously considered that include an August 1965 in-service diagnosis of tinea versicolor. 

3.  The Veteran had tinea versicolor in service, and experienced chronic symptoms of skin disorder during service.  

4.  The Veteran experienced essentially continuous symptoms of skin disorder after service, and was diagnosed with tinea versicolor soon after service.  

5.  The Veteran has been assigned the maximum schedular rating for tinnitus.

6.  The symptoms of tinnitus are contemplated by the schedular rating criteria.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for tinea versicolor and reconsider the December 1968 rating decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (c) (2011).

2.  Resolving reasonable doubt in the Veteran's favor, tinea versicolor was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The claim for an increased rating for tinnitus, in excess of 10 percent, lacks legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is reopening, reconsidering, and granting service connection for tinea versicolor, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board notes there are missing service treatment records in this case.  The Board has applied a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Regarding an increased rating for tinnitus on a schedular basis, the pertinent facts are not in dispute and the law is dispositive.  Consequently, there is no additional evidence, including SSA records, that could be obtained to substantiate the claim.  Accordingly, no further development of the record is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004.

Reopening Service Connection for Tinea Versicolor

The RO in Philadelphia, Pennsylvania, denied service connection for tinea versicolor in a December 1968 rating decision, finding that at the time of the December 1968 rating decision the service treatment records did not reveal any treatment for or diagnosis of tinea versicolor.  At the time of the December 1968 decision, the evidence of record consisted of service treatment records and a VA examination dated in July 1968.  The service records available at that time made no reference to tinea versicolor and contained normal findings for the skin at service separation. 

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2011)).  Moreover, he did not submit new and material evidence within one year of that decision; therefore, the December 1968 became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103 (2011).  

A more specific new and material evidence provision provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c).

In this case, additional evidence associated with the claims file since the December 1968 RO rating decision includes relevant official service treatment records that show an in-service diagnosis of tinea versicolor.  At the Board personal hearing in December 2011, the Veteran presented copies of partial service treatment records that include an August 1965 clinical report containing a diagnosis of tinea versicolor.  The August 1965 clinical report had not been associated with the claims file when VA first decided the claim in December 1968.

Because the basis for the prior final denial of the claim in 1968 included that the service treatment records did not reveal any treatment for or diagnosis of a skin disorder, and the additional evidence (service treatment record dated August 1965) shows a diagnosis of a skin disorder of tinea versicolor in service, these additional service treatment records are "relevant" pursuant to 38 C.F.R. § 3.156(c), that is, the service treatment record entry pertains to in-service disease.  As the newly received service treatment record evidence is relevant, it is also material for purposes of reopening the claim for service connection for tinea versicolor.  See 38 C.F.R. 
§ 3.156(c) (new and material evidence based on receipt of service department records).  Reopening a prior final decision based on the receipt of relevant service treatment records requires VA to then "reconsider" the prior decision on the claim for service connection for tinea versicolor.  

Reconsideration of Service Connection for Tinea Versicolor

The Veteran contends that he experienced tinea versicolor in service in 1965, and subsequently experienced chronic symptoms since then that include rash, itching, and burning.  He also testified that he experienced these symptoms continuously since service. 

A review of the evidence of record establishes that the Veteran was diagnosed with tinea versicolor in service in August 1965.  At that time, he complained of a rash and was referred to dermatology.  The dermatology examination revealed tinea versicolor of the chest and shoulders.  He separated from service in May 1968. 

The Veteran was afforded a VA examination shortly after service separation in July 1968.  The VA examiner correctly noted that the Veteran was treated for tinea versicolor while in service, and took the Veteran's current complaints, which included that he still had some burning and itching of the back.  Examination of the skin revealed tinea versicolor on the back, shoulders and upper arms.  The diagnosis was tinea versicolor.   

The Veteran testified at the Board personal hearing in December 2011 that he currently experiences similar symptoms to those diagnosed in service.  While the evidence does not show continuous treatment for tinea versicolor in service, the Veteran has credibly testified that he continued to experience the symptoms of rash, itching, and burning during service and since service separation.  In addition, the fact that the Veteran filed a claim so soon after service separation, and told a VA examiner within two months of service separation of the in-service diagnosis and chronic and continuous symptoms associated with the tinea versicolor, coupled with the VA examiner's findings and diagnosis in July 1968 of tinea versicolor consistent with both the in-service findings and diagnosis and the Veteran's descriptions of skin disorder, the Board finds the Veteran's reports of chronic in-service and continuous post-service symptoms of skin disorder to be credible.  The post-service diagnosis of tinea versicolor was based on the Veteran's symptoms of skin rash, itching, and burning, as well as clinical observation.  

In light of the missing service treatment records, the Board recognizes and has considered the heightened obligations to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this case.  See Washington, 19 Vet. App. at 369-70; see also Cromer, 19 Vet. App. at 217.  The Board has carefully considered the partial service treatment records that are available, and has carefully weighed and considered the Veteran's testimony regarding chronic in-service and essentially continuous post-service symptomatology of a skin disorder. 

As in this case, where the Veteran credibly reported to the VA examiner two months after service that he was still experiencing the same symptoms that he experienced in service that were diagnoses as tinea versicolor, such subsequent manifestations of chronic disease in service at any later date are to be service connected.  See 38 C.F.R. § 3.303(b); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  

In reconsidering the December 1968 rating decision according to 38 C.F.R. § 3.156(c), the Board notes that the presence of a current (post-December 1968) disability is not at issue because the evidence that was constructively of record in December 1968 (July 1968 VA examination report) established a post-service diagnosis of tinea versicolor that was linked by continuous symptomatology to a diagnosis of the same disease in service (August 1965 service treatment record).  The Board finds that the evidence for and against service connection for tinea versicolor was (constructively) at least in relative equipoise at the time of the December 1968 rating decision.  With resolution of all reasonable doubt in the Veteran's favor, upon reconsideration of the December 1968 rating decision, the Board finds that service connection for tinea versicolor is warranted.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

Increased Rating for Tinnitus

Under Diagnostic Code 6260 a 10 percent disability rating is the maximum allowable for tinnitus, and there is no provision for assignment of a separate 10 percent evaluation for each ear.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the symptoms associated with the Veteran's service-connected tinnitus.  The criteria specifically provide for ratings based on the presence of recurrent tinnitus, and provide one 10 percent disability rating regardless of whether the tinnitus is in one ear or both ears or in the head.  Tinnitus is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Dorland's Illustrated Medical Dictionary 1714 (28th ed.1994).  

The Board acknowledges the Veteran's assertion that tinnitus disrupts his sleep, resulting in fatigue.  The Veteran reported that the tinnitus might go on for three or four hours, sometimes it will go on all day; however, giving full credence to the Veteran's testimony, and acknowledging his competence to describe his symptoms, the Board finds that the Veteran has not identified any symptoms that are beyond the contemplation of impairment associated with recurrent tinnitus outlined in the schedular rating criteria at Diagnostic Code 6260.  The recurrent nature of the episodes of tinnitus is explicitly included in the rating schedule.  The Board finds that sleep disruption during such episodes that has not resulted in a diagnosed sleep disorder, as reported by the Veteran, is consistent with the rating schedule's recognition of tinnitus as being recurrent in nature.  The rating schedule makes no distinction between daytime recurrence and night time recurrence.  

Because the schedular rating criteria are adequate to rate the Veteran's tinnitus, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  As there is no schedular basis upon which to award more than a single 10 percent rating for tinnitus, and as extraschedular referral is not warranted, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Reopening and reconsideration of service connection for tinea versicolor is granted.

Service connection for tinea versicolor is granted.  

An increased disability rating for tinnitus, in excess of 10 percent, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Social Security Records

The Veteran testified that he had applied for disability benefits from the Social Security Administration (SSA).  He also submitted a partial copy of the April 2010 SSA decision granting him full disability benefits.  That decision listed the disabling conditions as osteoarthritis in the right knee and elbow, degenerative joint disease, monocular vision, hearing loss, hypertension, arteriosclerosis, and asthma.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding unemployability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

In Murincsak, the United States Court of Appeals for Veterans Claims (the CAVC) explained that even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak, 2 Vet. App. at 371.  The CAVC further observed that, even if the records held by SSA are stale and there is ample recent evidence as to the present disability status of the claimant, the SSA records remain relevant for the purposes of VA's duty to assist in order to accurately rate a veteran's disability in light of his or her entire medical history.  Id. at 371-72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42.

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection for schizophrenia.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as the veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the psychiatric disorder).  The CAVC held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was now seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C. §5103A (b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2011).  

In light of the reasonable possibility that SSA may be in possession of records pertinent to the issues of increased ratings for hearing loss, otitis media, and hypertension, the issue of service connection for asthma, and the issues of service connection for memory loss, glaucoma, and erectile dysfunction, each of which the Veteran attributes to his service-connected hypertension, the Board finds that a remand to obtain SSA records is necessary.  

Service Records

In light of the Veteran having submitted pertinent service treatment records that were not included in service treatment records obtained through official sources, the Board finds that another attempt should be made to verify that all available service treatment records and service personnel records have been received.  See 38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1), (e). 

Service Connection for Memory Loss, Glaucoma, Erectile Dysfunction, and Asthma

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the Board hearing, the Veteran testified that, if given the opportunity to be examined regarding his claims, he would appear for any such examinations.  Regarding, service connection for memory loss, glaucoma, and erectile dysfunction, the Veteran asserts that these disorders are secondary to his service-connected hypertension, and/or medications taken to treat hypertension.  Alternatively, he contends that his erectile dysfunction is related to exposure to Agent Orange during his service in Vietnam.  An alternative theory regarding glaucoma is that it is directly related to headaches he was treated for in service.  The Veteran has testified that asthma began in boot camp, and was also triggered by medications given to him following ear surgery in service.  In addition, the Veteran has suggested in testimony that his asthma may be related to a tuberculosis tine test to which he had a bad reaction.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's claimed memory loss, glaucoma, asthma, and erectile dysfunction, and his military service or service-connected disabilities.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon (cited above).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters (cited above) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the current diagnoses of glaucoma, erectile dysfunction, and asthma, as shown in the VA outpatient records, the competent evidence of current symptoms of memory loss, and the possibility that such diagnoses and current symptoms may be related to the service-connected hypertension, or directly to service, to include exposure to herbicides therein, the Board finds that a VA examination with medical nexus opinions is required to determine whether any or all of the claimed glaucoma, erectile dysfunction, asthma, and disorder manifested by memory loss is/are causally related to active service, to include herbicide exposure, or to any service-connected disability.  

Increased Ratings for Hearing Loss, Otitis Media, and Arteriosclerosis with Hypertension

The Board notes that no VA examinations have been conducted regarding hearing loss, otitis media, or hypertension during the period of the current claim for increase.  The Board acknowledges that the Veteran failed to report for previously scheduled examinations due to a conflict over the location of the examinations.  At the Board hearing, the Veteran testified that, if given the opportunity to be examined regarding his claims, he would appear for any such examinations.  

VA's duty to assist includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board finds that current examinations and findings are necessary to evaluate the increased rating claims for hypertension, hearing loss, and otitis media.  

TDIU

The issue of TDIU entitlement is inextricably intertwined with the other remanded issues, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation); Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain pertinent SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  Make as many requests as are necessary to obtain the Veteran's service treatment records and service personnel records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any memory loss, asthma, glaucoma, and erectile dysfunction.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider that the Veteran is currently service connected for arteriosclerosis with hypertension, bilateral hearing loss, tinnitus, and adhesive otitis media, and that he is taking medications for hypertension and otitis media.  The examiner is asked to consider that the Veteran served in Vietnam during the Vietnam War and is presumed to have been exposed to herbicides, including Agent Orange.  The examiner is also asked to consider the Veteran's reported history of symptoms of memory loss beginning in 1972, shortly after service (see hearing transcript at page 21), symptoms of asthma beginning in service (see transcript at page 21 and 26-28), the Veteran's report of experiencing headaches and loss of visual acuity in service that he attributes to his current glaucoma (see transcript at page 23), and the Veteran's report of onset of erectile dysfunction in 1971 (see transcript at page 6).  

For the purposes of the examination, the Veteran's service treatment records include normal chest x-rays in January 1967, May 1967, October 1967, November 1967, and December 1967, a normal chest examination on October 13, 1967, and a finding of good vision on October 13, 1967.  Post-service records reveal treatment for a vitreous hemorrhage in the right eye in August 1995.  

* The VA examiner is requested to provide a diagnosis as to any current memory loss, asthma, glaucoma, and erectile dysfunction.  

* The VA examiner is requested to offer opinions as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current disorder manifested by memory loss, asthma, glaucoma, and/or erectile dysfunction is causally or etiologically related to the Veteran's service, to include the proposed relationship of asthma to tine testing in service.  

* The VA examiner is requested to offer opinions as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current disorder manifested by memory loss, asthma, glaucoma, and/or erectile dysfunction is causally or etiologically related to herbicides, such as Agent Orange.  

* The VA examiner is requested to offer opinions as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current disorder manifested by memory loss, asthma, glaucoma, and/or erectile dysfunction is causally or etiologically related to any service-connected disability, to include medications taken to treat any service-connected disability.  If the onset of the claimed memory loss, asthma, glaucoma, or erectile dysfunction is found to predate the service-connected disability, the examiner should address aggravation, i.e., whether the service-connected disability caused a permanent worsening of memory loss, asthma, glaucoma, and/or erectile dysfunction, beyond the normal progress of those disorders.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected bilateral hearing loss and otitis media.  The examiner should include audiometric results, speech recognition results using Maryland CNC protocol.  The examiner should report the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  

The examiner should also describe all current symptoms and manifestations of otitis media, including the presence of current suppuration and aural polyps.  The relevant documents in the claims file should be made available to the VA examiner.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected arteriosclerosis with hypertension.  The relevant documents in the claims file should be made available to the VA examiner.  

6.  Adjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).


These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


